                                           Case 5:20-mc-80156-JD Document 24 Filed 11/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     IN RE APPLICATION OF TATIANA                       Case No. 20-mc-80156-VKD
                                         AKHEMDOVA,
                                   9                    Applicant.                          ORDER FOR CLARIFICATION RE
                                  10                                                        MOTION FOR ORDER SHORENTING
                                                                                            TIME
                                  11
                                                                                            Re: Dkt. No. 23
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On November 9, 2020, Ms. Akhemdova submitted a motion for an order shortening time

                                  15   with respect to Google’s motion to quash. Although Ms. Akhemdova represents that she and

                                  16   Google have stipulated to an accelerated deadline for Google’s reply brief and an earlier hearing

                                  17   date, the motion is not signed by Google, and it is not clear whether Google has, in fact, so

                                  18   stipulated. See Civil L.R. 7-12 (“Every stipulation requesting judicial action must be in writing

                                  19   signed by all affected parties or their counsel.”). If the parties have agreed on an accelerated

                                  20   schedule for the pending motion to quash, then by November 12, 2020 they shall re-submit a

                                  21   proposed order, signed on behalf of all parties, for this Court’s review. If Google has not

                                  22   stipulated to a shortened schedule, then by November 12, 2020 it shall file a response stating its

                                  23   position with respect to Ms. Akhemdova’s request for an order shortening time.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 10, 2020

                                  26
                                                                                                     VIRGINIA K. DEMARCHI
                                  27                                                                 United States Magistrate Judge
                                  28
